Mr. Justice Gunter
delivered the opinion of the court.
Action to enjoin appellee from taking water for irrigation purposes from Deep Creek ditch; finding and decree for appellee.
The right to one cubic foot of water per second of time was the question involved, and its determination presented but a question of fact.
There was substantial evidence adduced to sustain the finding on this question of fact, and this is all there is in the case. We are concluded by the finding of the trial court.
Judgment affirmed.

Affirmed.

Chief Justice Gabbert and Mr. Justice Maxwell concur.